Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 15, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151382(52)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 151382
  v                                                                 COA: 319039
                                                                    Wayne CC: 13-002517-FH
  MAHER MOHAMMED NAWWAS,
             Defendant-Appellant.
  ____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer will
  be accepted for filing if submitted on or before December 22, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 15, 2015
                                                                               Clerk